


110 HR 6945 IH: RECOVER Act (Restoring Essential Care

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6945
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand access
		  to hospital care for veterans in major disaster areas, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 RECOVER Act (Restoring Essential Care
			 for Our Veterans for Effective Recovery).
		2.Provision of
			 in-patient care to veterans in major disaster areasSection 1703 of title 38, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking When Department facilities and inserting
			 Subject to subsection (e), when Department facilities;
			 and
			(2)by adding at the
			 end the following:
				
					(e)(1)If the Department
				medical facility that would otherwise provide covered medical services to
				veterans residing in an area for which a major disaster is declared is unable
				to provide such services for a period of at least 180 days by reason of the
				major disaster, the Secretary shall seek to enter into a contract with one or
				more non-Department facilities located in the area to provide such services to
				veterans who reside within 150 miles of the medical facility that is unable to
				provide such services.
						(2)Under a contract entered into under
				paragraph (1), the non-Department facility shall provide covered medical
				services—
							(A)that would normally be provided by the
				Department medical facility that is unable to provide such services by reason
				of the major disaster; and
							(B)for which the veteran seeking such
				services is eligible under section 1710 of this title.
							(3)Paragraph (1) shall not apply in the case
				of a Department medical facility that is closed or that the Secretary intends
				to close as part of the Capital Asset Realignment for Enhanced Services (CARES)
				process.
						(4)The Secretary shall ensure that a contract
				under paragraph (1) provides for payment by the Secretary to the non-Department
				facility. Such payment shall be—
							(A)for covered medical services provided to a
				veteran by the non-Department facility before the date on which the Department
				medical facility referred to in paragraph (1) is able to provide such services;
				and
							(B)limited to payment for such services
				for which the veteran is eligible under section 1710 of this title.
							(5)Nothing in this subsection shall
				affect the eligibility of any veteran to receive hospital care or medical
				services at any Department medical facility.
						(6)This subsection shall apply with
				respect to any Department medical facility that is unable to provide covered
				medical services on or after August 29, 2005, by reason of a major
				disaster.
						(7)For the purposes of this
				subsection—
							(A)the term covered medical
				services means—
								(i)non-emergency hospital care
				services; and
								(ii)inpatient medical services.
								(B)the term inpatient medical
				services means medical services provided to an inpatient of a hospital;
				and
							(C)the term major disaster means
				a major disaster declared by the President under section 401 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5170).
							.
			
